IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39113

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 501
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
THOMAS CARL DICKERSON,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of twenty-two years, with a
       minimum period of confinement of nine years, for battery with the intent to
       commit rape with a persistent violator enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Thomas Carl Dickerson pled guilty to battery with the intent to commit rape and to being
a persistent violator. Idaho Code §§ 18-903, 18-911, 19-2514. The district court sentenced
Dickerson to a unified term of twenty-two years, with a minimum period of confinement of nine
years. Dickerson appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dickerson’s judgment of conviction and sentence are affirmed.




                                                   2